     Case 2:15-cv-00201-SMJ         ECF No. 377       filed 01/28/20    PageID.15331 Page 1 of 4



 1   OFFICE OF THE CITY ATTORNEY
     Elizabeth L. Schoedel (WSBA #20240)
 2   Salvatore J. Faggiano (WSBA #15696)
     Assistant City Attorneys
 3   808 W. Spokane Falls Blvd.
     Spokane, Washington 99201
 4   Telephone: (509) 625-6225
 5   BARON & BUDD, P.C.
     Scott Summy, TX Bar No. 19507500 (Pro Hac Vice)
 6   Carla Burke, TX Bar No. 24012490 (Pro Hac Vice)
     Celeste Evangelisti, CA Bar No. 225232 (Pro Hac Vice)
 7   Brett Land, TX Bar No. 24092664 (Pro Hac Vice)
     Cary McDougal, TX Bar No. 13569600 (Pro Hac Vice)
 8   Alicia Butler, TX Bar No. 00797823 (Pro Hac Vice)
     3102 Oak Lawn Avenue, Suite 1100
 9   Dallas, Texas 75219
     Telephone: (214) 521-3605
10
     John P. Fiske, CA Bar No. 249256 (Pro Hac Vice)
11   Jason J. Julius, CA Bar No. 249036 (Pro Hac Vice)
     11440 West Bernardo Court, Suite 265
12   San Diego, CA 92127
     Telephone: (858) 251-7424
13   [Additional Attorneys on Signature Page]
14   Attorneys for Plaintiff City of Spokane
15                             UNITED STATES DISTRICT COURT
16                            EASTERN DISTRICT OF WASHINGTON

17   CITY OF SPOKANE, a municipal                      Case No.: 2:15-cv-00201-SMJ
     corporation located in the County of
18
     Spokane, State of Washington,                     DECLARATION OF ALICIA BUTLER
19                                                     IN OPPOSITION TO DEFENDANTS’
          Plaintiff,                                   MOTIONS IN LIMINE
20
     v.
21
     MONSANTO COMPANY, SOLUTIA
22
     INC., and PHARMACIA
23   CORPORATION, and DOES 1 through
     100,
24

25        Defendants.
26
27
      Declaration of Alicia Butler in Opposition to                    MICHAEL C. ORMSBY, City Attorney
                                                                       OFFICE OF THE CITY ATTORNEY
28    Defendants’ Motions in Limine - 1                                    808 W. Spokane Falls Blvd.
                                                                          5th Floor, Municipal Building
                                                                            Spokane, WA 99201-3326
                                                                                 (509) 625-6225
                                                                               FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ         ECF No. 377       filed 01/28/20    PageID.15332 Page 2 of 4



 1          I, Alicia Butler, hereby declare:
 2
     1.     I am an attorney licensed to practice law in the State of Texas and authorized to
 3

 4   practice before this Court. I am counsel of record the City of Spokane in the above-

 5   styled matter.
 6
     2.     I submit this Declaration in support of Plaintiff’s Opposition to Defendants’
 7

 8   Motions in Limine in the above-styled matter.

 9   3.     Exhibit A is a true and correct copy of the Expert Report “Monsanto’s
10
     Manufacture, Promotion and Sale of Polychlorinated Biphenyls (PCBs)” by Jack V.
11

12   Matson, Ph.D., P.E., dated August 6, 2019.

13   4.     Exhibit B is a true and correct copy of the “Expert Report of Gerald Markowitz,
14
     Ph.D., and David Rosner, Ph.D.” dated October 11, 2019.
15

16   5.     Exhibit C is a true and correct copy of a May 18, 2016 memorandum from Dave

17   Dilks to the Spokane River Regional Toxics Task Force, Bates Stamped PCB-
18
     SPOKANE-00834281.
19

20   6.     Exhibit D is a true and correct copy of excerpted portions of the January 7, 2020
21   deposition of Robert Kaley.
22
     7.     Exhibit E is a true and correct copy of excerpted portions of the January 8, 2020
23

24   deposition of Robert Kaley.
25

26
27
      Declaration of Alicia Butler in Opposition to                    MICHAEL C. ORMSBY, City Attorney
                                                                       OFFICE OF THE CITY ATTORNEY
28    Defendants’ Motions in Limine - 2                                    808 W. Spokane Falls Blvd.
                                                                          5th Floor, Municipal Building
                                                                            Spokane, WA 99201-3326
                                                                                 (509) 625-6225
                                                                               FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ         ECF No. 377       filed 01/28/20    PageID.15333 Page 3 of 4



 1   8.     Exhibit F is a true and correct copy of a 1979 EPA publication, “Polychlorinated
 2
     Biphenyls: An Alert for Food and Feed Facilities.”
 3

 4   9.     Exhibit G is a true and correct copy of an excerpt from the Expert Report of John

 5   Woodyard, PE.
 6
     10.    Exhibit H is a true and correct copy of a February 23, 1973 letter Bates-stamped
 7

 8   MONS_092757.

 9   11.    Exhibit I is a true and correct copy of is a true and correct copy of excerpts from
10
     the Deposition of John Schell, Ph.D., on January 11, 2018.
11

12   12.    Exhibit K is a true and correct copy of an excerpt of the deposition of Robert

13   Kaley dated January 9, 2020.
14
            I declare under penalty of perjury under the laws of the United States that the
15

16   foregoing is true and correct.

17

18
                                                         /s/ Alicia D. Butler
19                                                       Alicia D. Butler
20

21                                                GOMEZ TRIAL ATTORNEYS
                                                  John H. Gomez, CA Bar No. 171485
22                                                 (Pro Hac Vice)
                                                  655 West Broadway, Suite 1700
23                                                San Diego, CA 92101
                                                  Telephone: (619) 237-3490
24

25

26
27
      Declaration of Alicia Butler in Opposition to                    MICHAEL C. ORMSBY, City Attorney
                                                                       OFFICE OF THE CITY ATTORNEY
28    Defendants’ Motions in Limine - 3                                    808 W. Spokane Falls Blvd.
                                                                          5th Floor, Municipal Building
                                                                            Spokane, WA 99201-3326
                                                                                 (509) 625-6225
                                                                               FAX (509) 625-6277
     Case 2:15-cv-00201-SMJ        ECF No. 377       filed 01/28/20    PageID.15334 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2
           I hereby certify that on January 28, 2020, I electronically filed the foregoing with
 3

 4   the Clerk of the Court using the CM/ECF System which will in turn automatically

 5   generated a Notice of Electronic Filing (NEF) to all parties in the case who are registered
 6
     users of the CM/ECF system.
 7

 8                Brent J. Gilhousen                    brent.gilhousen@earthlink.net
                  Robert M. Howard                      robert.howard@lw.com
 9                Kelly E. Richardson                   kelly.richardson@lw.com
10                Adam E. Miller                        miller@capessokol.com
                  Anthony N. Upshaw                     aupshaw@mwe.com
11                James A. Pardo                        jpardo@mwe.com
12                Lisa A. Gerson                        lgerson@mwe.com
                  James A. Tupper                       tupper@tmw-law.com
13                Lynne M. Cohee                        cohee@tmw-law.com
14                Susan L. Werstak                      werstak@capessokol.com
                  Michael W. Cromwell                   cromwell@capessokol.com
15                David S. Haase                        Monsanto-Litigation@shb.com
16                Richard L. Campbell                   Monsanto-Litigation@shb.com
                  Thomas M. Goutman                     Monsanto-Litigation@shb.com
17                Geana M. Van Dessel                   SpokaneLitigationFilings@KutakRock.com
18                Melissa Nott Davis                    Monsanto-Litigation@shb.com
                  Stephen I. Hansen                     Monsanto-Litigation@shb.com
19                Rosemary R. Schnall                   Monsanto-Litigation@shb.com
20                Lisa DeBord                           debord@capessokol.com
21                                               By:/s/ Rosemarie Hulvey
22                                               Rosemarie Hulvey, Attorney Assistant
                                                 Office of the City Attorney
23                                               808 West Spokane Falls Blvd.
24                                               5th Floor, Municipal Building
                                                 Spokane, WA 99201
25                                               Phone (509) 625-6225
26                                               Fax (509) 625-6277
27
     Declaration of Alicia Butler in Opposition to                    MICHAEL C. ORMSBY, City Attorney
                                                                      OFFICE OF THE CITY ATTORNEY
28   Defendants’ Motions in Limine - 4                                    808 W. Spokane Falls Blvd.
                                                                         5th Floor, Municipal Building
                                                                           Spokane, WA 99201-3326
                                                                                (509) 625-6225
                                                                              FAX (509) 625-6277
